        Case 1:21-cv-00461-RB-CG Document 15 Filed 08/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GABRIELLE DIONA HARRIS,

                      Plaintiff,

v.                                                                No. CV 21-461 RB/CG

KILOLO KIJAKAZI,1
Commissioner of the
Social Security Administration,

                      Defendant.

     ORDER EXTENDING TIME TO FILE ADMINSTRATIVE RECORD AND ANSWER

        THIS MATTER is before the Court on Defendant Commissioner Kilolo Kijakazi’s

Unopposed First Motion of Defendant for Extension of Time to File Answer and Certified

Administrative Record (the “Motion”), (Doc. 14), filed August 20, 2021. The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken

and shall be GRANTED.

        IT IS THEREFORE ORDERED that the Commissioner shall have until October

22, 2021, to file the Electronic Certified Administrative Record and Answer to Plaintiff’s

Complaint.



                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




1
 Kilolo Kijakazi was appointed Acting Commissioner of the Social Security Administration on July
9, 2021.
